Case 1:20-cv-00411-MJT-KFG Document 6 Filed 11/19/20 Page 1 of 2 PageID #: 22



                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION


DAMON ELLIOTT                                       §

VS.                                                 §              CIVIL ACTION NO. 1:20-CV-411

WARDEN, FCI FAIRTON                                 §

                  MEMORANDUM OPINION AND ORDER
   OVERRULING OBJECTIONS AND ADOPTING REPORT AND RECOMMENDATION
          Petitioner, Damon Elliott, a federal prisoner confined at FCI Fairton, proceeding pro se, filed

this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

          The court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court. The

Magistrate Judge recommends this petition be denied as a successive § 2255 motion to vacate, set

aside, or correct sentence (docket entry no. 3).

          The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the records, and pleadings. Petitioner filed
objections to the Report and Recommendation of United States Magistrate Judge (docket entry

no. 4).     This requires a de novo review of the objections in relation to the pleadings and

applicable law. See FED. R. CIV. P. 72(b).

          Petitioner offers no substantive argument in his Objections, merely stating he disagrees with

the Report and Recommendation of the Magistrate Judge. Regardless, as outlined by the Magistrate

Judge, a petition filed pursuant to § 2241 may not be used merely as a substitute for a motion to

vacate filed under § 2255. A prior unsuccessful § 2255 motion, or the inability to meet the

AEDPA’s “second or successive” requirement, does not make § 2255 inadequate or

ineffective. Tolliver v. Dobre, 211 F.3d at877. Petitioner concedes he has already filed a §

2255 motion to vacate challenging this conviction. Petitioner is barred from filing another §

2255 motion absent permission from the appropriate Court of Appeals which petitioner has not
Case 1:20-cv-00411-MJT-KFG Document 6 Filed 11/19/20 Page 2 of 2 PageID #: 23



obtained. Petitioner does not plead that § 2255 is inadequate or ineffective with respect to a

claim based on a retroactively applicable decision of the United States Supreme Court

which establishes that petitioner may have been convicted of a nonexistent offense and was

foreclosed by established circuit law at the time when the claim should have been raised during

petitioner’s trial, direct appeal or initial motion to vacate filed under § 2255. Reyes-Requence

v. United States, 243 F.3d 893, 904 (5th Cir. 2001).

                                            ORDER

       Accordingly, petitioner’s   objections are OVERRULED.          The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is

ADOPTED. A Final Judgment will be entered in accordance with the recommendations of the

Magistrate Judge.

                                     SIGNED this 19th day of November, 2020.




                                                                   ____________________________
                                                                   Michael J. Truncale
                                                                   United States District Judge




                                               2
